       Case 3:19-cv-18036-BRM-DEA Document 20 Filed 04/17/20 Page 1 of 1 PageID: 89




                                               State of New Jersey
PHILIP D. MURPHY                            OFFICE OF THE ATTORNEY GENERAL                                      GURBIR S. GREWAL
    Governor                              DEPARTMENT OF LAW AND PUBLIC SAFETY                                     Attorney General
                                                    DIVISION OF LAW
SHEILA Y. OLIVER                                       25 MARKET STREET                                         MICHELLE L. MILLER
   Lt. Governor                                            PO Box 112                                                 Director
                                                   TRENTON, NJ 08625-0112


                                                     April 17, 2020

       By Electronic Filing Only
       Honorable Douglas E. Arpert
       United States Magistrate Judge
       Clarkson S. Fisher Building & U.S. Courthouse
       402 East State Street
       Trenton, NJ 08608
       Re: State of New Jersey v U.S. Department of Education
       Civil Action No. 19-18036(BRM)(DEA)

       Dear Judge Arpert:

               I write with the consent of opposing counsel, J. Andrew Ruymann, to transmit the parties'
       joint request for a 30-day adjournment of the initial conference scheduled for April 28, 2020 at
       10:00 am, in this FOIA matter. This is the parties' third request for an adjournment of the initial
       conference, as we continue to attempt to amicably resolve outstanding issues relating to the
       FOIA request. Recent national events have led the parties to prioritize other more urgent matters,
       and we intend to work cooperatively to resolve the outstanding issues relating to the FOIA
       request in a manner that we hope will not necessitate substantial court involvement. We thank
       you for your consideration of this request.


                                                 Sincerely yours,

                                                 GURBIR S. GREWAL
                                                 ATTORNEY GENERAL OF NEW JERSEY



                                         By:    /s/ Glenn J. Moramarco
                                                Glenn J. Moramarco
                                                Assistant Attorney General




                            HUGHES JUSTICE COMPLEX • TELEPHONE: (609) 376-3232 • FAX: (609) 292-0690
                       New Jersey Is An Equal Opportunity Employer • Printed on Recycled Paper and Recyclable
